Citation Nr: 1211269	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  06-03 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for post operative residuals of a total right knee replacement with a history of right knee traumatic arthritis since March 2, 2007, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to May 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In August 2011, the Board denied entitlement to an evaluation greater than 30 percent for residuals of a total right knee replacement prior to March 2, 2007; and remanded the issue regarding entitlement to an increased evaluation for the period since March 2, 2007.  The case has since returned to the Board.  

The Veteran submitted a response to the January 2012 supplemental statement of the case.  To the extent such statement is considered new evidence, the Veteran waived his right to have the case remanded and asked that the Board consider the evidence and proceed with the adjudication of his appeal.  


FINDING OF FACT

For the period since March 2, 2007, post operative residuals of a total right knee replacement with a history of right knee traumatic arthritis are not productive of chronic residuals consisting of severe painful motion or weakness in the right lower extremity; and there is no evidence of ankylosis, extension limited to 30 degrees, or nonunion of the tibia or fibula with loose motion, requiring a brace.  


CONCLUSION OF LAW

For the period since March 2, 2007, the criteria for an increased disability rating for post operative residuals of a total right knee replacement with a history of right knee traumatic arthritis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In April 2007, prior to the rating decision on appeal, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim for increase, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  This letter included information addressing how disability evaluations and effective dates are assigned.  The Veteran has been provided notice of the specific rating criteria throughout the pendency of this appeal.  The claim was most recently readjudicated in the January 2012 supplemental statement of the case.  

VA has also fulfilled its duty to assist.  A January 2012 VA Form 21-0820, Report of General Information, indicates that the Veteran was called and asked whether he had any treatment since 2007 for the disorder at issue.  He reported that he seeks treatment at VA Medical Centers and he received treatment at Oweida Orthopaedic Associates.  The Veteran was advised that VA had obtained treatment records dated in January 2007 from the private orthopedist.  The Veteran indicated that he had no additional evidence.  He did not provide current authorizations for release of any additional relevant private records.  

The claims file contains extensive VA medical records and pursuant to the August 2011 remand, additional VA records were obtained.   Review of the electronic claims file shows that VA records were last uploaded in January 2012.  

The Veteran was most recently provided a VA examination in September 2011.  In the February 2012 written brief presentation, the representative argued that the examination was inadequate because the examiner did not provide details concerning where pain began with range of motion and that because of the lack of specificity with regard to the point where pain began, an accurate assessment as to functional loss cannot be obtained.  

The Board acknowledges that the examiner did not specifically state at what degree the Veteran's pain started.  He did, however, indicate whether there was any pain, weakness, or incoordination.  The examiner discussed whether there was any additional limitation following repetitive use.  On review, the Board finds the examination report adequate for rating purposes and declines to request any additional examination at this time.  

On review, there is no error or issue that precludes the Board from addressing the merits of this appeal.  38 C.F.R. § 3.159.  

Analysis

The Veteran was originally granted service connection for a right knee injury in June 1990 and assigned a 10 percent evaluation.  In April 1997, the Veteran underwent surgery for a total right knee replacement.  In September 1997, VA assigned a 100 percent evaluation from April 29, 1997, and a 30 percent evaluation from June 1, 1998.  In November 2006, the Veteran submitted the current claim for increase.

As noted above, in August 2011, the Board denied entitlement to an increased evaluation for residuals of a total right knee replacement for the period prior to March 2, 2007.  The Veteran did not appeal that decision.  Thus, the Board's discussion will focus on relevant evidence and analysis for the period since March 2, 2007.  38 U.S.C.A. § 7104 (West 2002).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although rating personnel are directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right knee disability is evaluated under Diagnostic Code 5055.  This diagnostic code prescribes a 100 percent evaluation for 1 year following implantation of prosthesis and a minimum evaluation of 30 percent thereafter.  A 60 percent evaluation is warranted when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residual weakness, pain or limitation of motion are evaluated by analogy to diagnostic codes 5256, 5261, 5262.  38 C.F.R. § 4.71a, Diagnostic Code 5055. 

Ankylosis of the knee is evaluated as: extremely unfavorable, in flexion at an angle of 45 degrees or more (60 percent); in flexion between 20 and 45 degrees (50 percent); in flexion between 10 and 20 degrees (40 percent); favorable angle in full extension, or slight flexion between 0 and 10 degrees (30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5256. 

A 40 percent evaluation is warranted when extension is limited to 30 degrees; and a 50 percent evaluation is warranted when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

A 40 percent evaluation is warranted when there is nonunion of the tibia and fibula with loose motion, requiring a brace.  38 C.F.R. § 4.71a , Diagnostic Code 5262. 

For VA purposes, normal range of motion of the knee joint is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II. 

In May 2007, the Veteran was seen in the VA primary care clinic.  He reported that his right knee continued to bother him.  Examination of the right knee showed a surgical scar, and some swelling.  

A December 2007 VA surgical orthopedic note indicates that the Veteran was doing reasonably well, but had occasional knee discomfort.  He stated that his knee felt a little unstable.  On physical examination the appellant demonstrated an excellent range of motion.  The examiner did not detect any obvious instability although he had a slight click at full extension with varus and valgus stress.  X-rays were strongly suggestive of some poly wear with considerable narrowing of the joint space.  The examiner further noted that it had been 11 years since the prosthesis was placed and for that reason, he would certainly suspect a poly wear problem developing.  

In his April 2008 VA Form 9, the Veteran stated that his knee was constantly swollen, hot, and very painful.  He further reported that he was unable to stand or sit with his knee bent for a period of time without pain, swelling, or stiffness.  

A July 2008 VA surgical orthopedic note indicates that the appellant's report that his right knee felt unstable but he got along quite well as far as pain went.  He took Etodolac for the pain.  The examiner noted that there was some evidence of poly wear but that the knee was stable on examination.  Range of motion was from 0 to 120 degrees.  There was mild effusion.  X-rays showed mild poly wear but were otherwise within normal limits.  

X-rays dated in July 2009 indicate that the general appearance and alignment of the knee showed no change compared to the prior year.  The impression was stable knee prosthesis.  X-rays dated in September 2009 indicate that the prosthesis appeared in good position on single AP view.  The impression was status post total right knee arthroplasty.  

On VA examination in September 2011, the Veteran reported right knee pain, worse since 2007.  The Veteran reported discomfort at night and a burning sensation when going down steps.  He denied flares or incapacitating episodes.  He reported right knee stiffness and pain, but denied deformity, giving way, instability, weakness, and incoordination.  He did not have episodes of dislocation, subluxation, or locking.  No effusions or other symptoms of inflammation were noted.  He reported being able to stand for 15-30 minutes and walk more than one-quarter mile but less than one mile.  He did not use assistive devices.  On physical examination, the Veteran's gait was normal and there was no other evidence of abnormal weight bearing.  There was no crepitation, clicks, snaps, or grinding, and no patellar or meniscus abnormalities.  There was no weakness.  Range of motion was 0 degrees of extension to 120 degrees of flexion.  There was objective evidence of pain with active motion and following repetitive motion.  There were no additional limitations after three repetitions of range of motion.  There was no ankylosis.  The diagnosis was right knee total replacement 1997.  The examiner found no limitations for sedentary work but recommended that walking be limited to less than one mile.  

In January 2012, the Veteran reported that the lack of treatment records related to the right knee was totally due to VA's insistence that the left knee was structurally in worse shape.  He indicated that he has always been given pain medication for his right knee but his complaints were put aside due to left knee surgery.  The appellant stated that he wore a knee sleeve and a pressure stocking on both legs.  He indicated that the instability in his right knee was very uncomfortable and he had numb feelings and burning sensations.  He reported icing his knees every day to keep the swelling down and doing limited exercises to maintain some flexibility.  

In considering whether an evaluation greater than 30 percent is warranted, the Board acknowledges the suggestions of poly wear of the prosthesis, as well as the Veteran's reports of instability and discomfort.  The objective evidence, however, does not indicate that the prosthesis is misaligned and there is no objective evidence of instability on clinical examination.  The Veteran's gait is described as normal.  Evidence since March 2, 2007 does not show any significant limitation in his range of motion.  In December 2007, range of motion was described as "excellent" and in July 2008 and September 2011, it was reported as from 0 to 120 degrees.  For VA rating purposes, this is full extension and a 20 degree limitation of flexion.  Such findings do not meet the criteria for either compensable loss of extension or flexion under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 or 5261.  Recent examination noted no weakness or additional limitation following repetitive use.  On review, the overall disability picture preponderates against finding that the appellant has chronic residuals consisting of severe painful motion or weakness in the right lower extremity.  Hence, the criteria for a 60 percent evaluation under Diagnostic Code 5055 are not met or more nearly approximated.  

There is no evidence of ankylosis of the right knee.  Hence, 38 C.F.R. § 4.71a, Diagnostic Code 5256, is not for application.  

As noted, full extension was shown on recent examination.  The evidence of record does not show extension limited to 30 degrees and an evaluation greater than 30 percent is not warranted under Diagnostic Code 5261.  

There is no competent evidence that the Veteran's right knee disability is manifested by nonunion of the tibia and fibula with loose motion which requires a brace, as required for a 40 percent evaluation under Diagnostic Code 5262.

In determining whether an increased evaluation is warranted under any applicable diagnostic code, the Board acknowledges the Veteran's complaints of pain and functional limitation.  The Board, however, does not find adequate pathology or other objective evidence to support a higher evaluation based on functional impairment due to pain on motion or other factors.  DeLuca.  

At no time since March 2, 2007 has the Veteran's right knee disability been more than 30 percent disabling and staged ratings are not warranted.  Hart.

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).  As discussed above, applicable rating criteria reasonably describe the Veteran's disability level and symptomatology, and higher schedular evaluations are available for greater levels of disability.  Thus, as his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for extraschedular evaluation is in order.  Id.   

The September 2011 examination indicated that the Veteran was employed.  Under the circumstances of this case, the Board finds no basis for inferring a claim of entitlement to a total disability evaluation based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

 

ORDER

Entitlement to an increased evaluation for post operative residuals of a total right knee replacement with a history of right knee traumatic arthritis since March 2, 2007 is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


